COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-18-00010-CV

In re Rogers Wealth Group, Inc. and         §    Original Proceeding
Dale Rogers
                                            §    From the 141st District Court

                                            §    of Tarrant County (141-292402-17)

                                            §    March 9, 2018

                                            §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the petition for writ of mandamus filed by

relators Rogers Wealth Group, Inc. and Dale Rogers. We conditionally grant the

mandamus relief and direct the trial court to vacate its order denying Dale Rogers

and Rogers Wealth Group Inc.’s joint motion to strike Caroline Nunley’s petition

in intervention and to enter an order granting that motion. Writ will issue only if

the trial court fails to comply.

      It is further ordered that Real Party in Interest Caroline Nunley shall bear

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                            Justice Lee Gabriel